El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
José Pereira Leal presentó dos denuncias en la Corte Municipal de San Juan contra Ramón Viana, una por portar armas prohibidas, y otra por acometimiento grave. La prueba en la corte de distrito' tendió a demostrar que Ramón Viana era un vendedor o distribuidor de leche; que en julio *41428, 1929, el acusado estaba distribuyendo leche en una guagua ‘ ‘ Chevrolet, ’ ’ cuando tres inspectores y un chauffeur llegaron al sitio. Parece que Viana echó a correr hacia arriba en su camión por la calle del Sagrado Corazón. La prueba no controvertida fue al efecto de que mientras la guagua corría calle arriba, dos peones que iban en la parte trasera del vehículo lanzaban la leche fuera. Los inspectores la seguían de cerca. De acuerdo con las declaraciones de dichos inspec-tores, aunque algo confusas, cuando su automóvil se acercó al autocamión, Ramón Viana les hizo varios disparos, uno de los cuales dió contra el automóvil entre el radiador y el bonete. La prueba de El Pueblo tendió a demostrar que el automóvil de los inspectores seguía de cerca a la guagua cuando los supuestos disparos fueron hechos. Los aconte-cimientos tuvieron lugar como a las cuatro de la mañana, cuando estaba completamente obscuro. Necesariamente, Ra-món Viana estaba sentado. al lado izquierdo de su camión “Chevrolet,” y la prueba tendió a demostrar que el asiento a su derecha estaba desocupado. Según los inspectores, mientras ellos se acercaban, Ramón Viana hacía zigzags. Ellos declararon, no obstante, que el acusado se inclinó sobre el asiento hacia el lado derecho, sacó' el brazo por una venta-nilla, y disparó a los inspectores mientras guiaba su carro y hacía los zigzags. En la denuncia por acometimiento grave se alegaba que el acusado tuvo la intención de inferir grave daño corporal a Severiano Quiñones, quien resultó ser el chauffeur del automóvil de los inspectores.
Los testigos de El Pueblo tendieron a demostrar que finalmente el automóvil de los inspectores pasó o alcanzó el camión de Viana, y que todos se detuvieron. Los inspectores admitieron que habían disparado al aire previamente con el fin de amedrentar a Viana. Insistieron en que lo hicieron así después de los disparos de éste. Los inspectores reco-gieron una pequeña cantidad de leche que quedaba en el camión, y uno de ellos declaró que estaba adulterada. A su llegada, uno de los inspectores le apuntó a Viana con la *415pistola hasta que llegó la policía, y también es cierto que Ramón Viana descendió1 de su camión blandiendo una mani-gueta y tal vez algo más. A instancias del •chauffeur, un policía vino, y después de unos minutos todos fueron al cuartel.
Respecto a si Ramón Viana tenía algo más en la otra mano, uno de los inspectores declaró que la noche estaba demasiado obscura para poder estar seguro de la naturaleza de lo que fuera. Sin embargo, a los inspectores en esa misma noche obscura les fué posible ver a Ramón Viana inclinarse y disparar por una ventanilla. Uno de los inspec-tores declaró que estaba seguro de que era Viana, porque los otros dos hombres que iban en la guagua eran negros.
Hasta el momento en que uno de los inspectores radicó esta denuncia, no había el más mínimo indicio de prueba de que cuando llegó la policía cualquiera de los inspectores se quejara de los disparos hechos por Viana. Tampoco mani-festaron tal cosa en el cuartel de la policía. Todo eso es evidente de las declaraciones de la policía y de la constancia hecha en el libro de novedades por uno de ellos. El libro de novedades revela que la versión dada por los inspectores fué al efecto de que ellos le dispararon a Viana a fin de que se detuviera. Los inspectores nada comunicaron a la policía respecto a los supuestos disparos. El parte de la policía fué que los inspectores y los ocupantes de una guagua tuvieron un altercado en el cual uno de los- inspectores recibió con-tusiones. No sólo de la declaración del policía presentado como testigo por el acusado, sino también de las declara-ciones de los propios testigos de El Pueblo, es evidente que los inspectores no hicieron imputación o denuncia alguna contra Viana por los disparos hechos por éste.
Lo que parece mucho más probable es lo manifestado en el libro de novedades, y por el acusado, a saber, que los inspectores dispararon para que Viana se detuviera y final-mente lo lograron; que cuando el acusado descendió de su vehículo se armó por temor a los disparos de los inspectores.
*416Si bien en general esta corte ha aplicado más bien rigurosamente el principio de que la apreciación de la prueba hecha por la corte inferior no debe ser alterada en apelación,, no obstante, dadas las declaraciones de los inspectores mismos y su silencio al llegar la policía respecto a los supuestos dis-paros, y la fuerte improbabilidad de que los inspectores pudiesen haber visto a Ramón Yiana hacer todas las cosas que ellos le imputan — aunque es posible que sean ciertas— creemos que este caso es uno en que, conforme alega el apelante, la corte debió haber tenido una duda razonable en cuanto a la culpabilidad de Yiana tanto en relación con la imputación de acometimiento grave como respecto al delito de portar armas prohibidas. Puede agregarse que no se halló arma alguna, aunque estamos dispuestos a admitir que el arma pudo haberse ocultado o haber desaparecido.

La sentencia en cada caso debe ser revocada y absolverse al acusado.